The plaintiff in error, hereinafter called defendant, was convicted in the county court of Cleveland county on a charge of maintaining a place where intoxicating liquor was sold, and sentenced to pay a fine of $50 and serve 30 days in the county jail.
The judgment in this case was rendered on April 21, 1925. A case-made was filed in this court on August 19, 1925, and a petition in error filed on August 20, 1925. The extreme limit in which an appeal for a misdemeanor can be filed in this court is 120 days. Section 2808, Comp. Stat. 1921. An appeal is lodged in this court by filing a case-made and petition in error, or, if the appeal be by transcript, by transcript and petition in error. A case-made or transcript, unless accompanied by a petition in error, does not present any question for this court and is ineffectual as an appeal. Edwards v. State, 2 Okla. Cr. 715,103 P. 1072; Wynne v. State, 8 Okla. Cr. 52, 126 P. 266; Roberts v. State, 10 Okla. Cr. 312, 136 P. 201; Fuhr v. State,31 Okla. Cr. 409, 239 P. 679, and authorities cited.
The filing of a case-made on August 19, without a petition in error having been filed, did not constitute an appeal, and the filing of a petition in error on August 20 *Page 434 
was on the one hundred and twenty-first day, and beyond the time allowed by law for appeals.
This court does not acquire jurisdiction, and the attempted appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur.